IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-842

                                        No. COA22-117

                                   Filed 20 December 2022

     Alamance County, No. 21CVS2

     CINDY LACKEY and JOHN LACKEY, Plaintiffs,

                  v.

     CITY OF BURLINGTON, Defendants.


           Appeal by Plaintiffs from Order entered 26 July 2021 by Judge Mark A.

     Sternlicht in Alamance County Superior Court. Heard in the Court of Appeals 8

     September 2022.


           Blanco Tackabery & Matamoros, P.A., by Henry O. Hilston, Peter J. Juran, and
           Chad A. Archer, for plaintiffs-appellants.

           Hartzog Law Group, LLP, by Dan M. Hartzog, Jr. and Katherine Barber-Jones,
           and David R. Huffman, for defendant-appellee.


           HAMPSON, Judge.


                           Factual and Procedural Background

¶1         Cindy Lackey and John Lackey (Plaintiffs) commenced this action on 4

     January 2021 by filing a Complaint against the City of Burlington (the City) asserting

     claims for Declaratory Judgment, Trespass, and Injunctive Relief to Abate a Nuisance

     arising from Plaintiffs’ contention they acquired ownership of an alleyway abutting

     their property through adverse possession and/or that the City was estopped from
                                  LACKEY V. CITY OF BURLINGTON

                                           2022-NCCOA-842

                                          Opinion of the Court



     accepting a dedication of the alleyway to public use. In response, the City moved to

     Dismiss Plaintiffs’ Complaint pursuant to Rule 12(b)(6) of the North Carolina Rules

     of Civil Procedure. On 26 July 2021, the trial court granted the City’s Motion to

     Dismiss.      Plaintiffs now appeal from the trial court’s Order dismissing their

     Complaint with prejudice. The Record on Appeal—including the allegations in

     Plaintiffs’ Complaint and the documentary exhibits attached thereto1—reflects the

     following:

¶2          On 26 July 1956, Carlton and Etta Day (the Days) subdivided a tract of land

     in Alamance County into seventeen residential lots known as the Rockford Acres

     Subdivision. The seventeen lots were designated Lots A through Q, as shown on the

     Rockford Acres Subdivision Plat (The Rockford Plat). The Rockford Plat proposed

     two streets within the subdivision, including Hawthorne Lane, running in a generally

     east to west direction and terminating into a dead-end alleyway located between Lots

     B and C (the Alleyway). (R p.8, 23) The Alleyway is the contested land in the case

     before us. The Rockford Plat contained the following dedication language:

                  THE STREETS ON THIS PLAT WILL BE DEDICATED TO THE
                  LOT OWNERS AND NOT TO THE GENERAL PUBLIC,
                  EXCEPT WHEN DEDICATION REQUESTED AND ACCEPTED
                  BY CITY OF BURLINGTON - FOR THE GENERAL PUBLIC.


     1See Eastway Wrecker Serv., Inc. v. City of Charlotte, 165 N.C. App. 639, 642, 599 S.E.2d 410,
     412 (2004) (“Since the exhibits to the complaint were expressly incorporated by reference in
     the complaint, they were properly considered in connection with the motion to dismiss as
     part of the pleadings.” (citation omitted)).
                               LACKEY V. CITY OF BURLINGTON

                                        2022-NCCOA-842

                                       Opinion of the Court




     At the time the Rockford Plat was recorded, the Alleyway was located outside the

     City limits in Alamance County.

¶3         On 2 April 1957, the Days conveyed Lots A and B in the Rockford Acres

     Subdivision to Otis and Barbara Lackey (the Elder Lackeys) via a Warranty Deed.

     This Deed contained the following dedication language:

              The streets appearing on the above described plat are dedicated
              for the benefit of all lot owners who purchase lots in reliance upon
              said plat. In addition, the grantors herein expressly reserve the
              right for themselves and their transferees to dedicate at any time
              said streets, or any part thereof, to the general public.

              This property is conveyed subject to, and with the benefits of, all
              of the provisions and restrictions contained in that indenture
              executed by Carlton Day and wife on 15 March 1957[.]

¶4         On 12 December 1963, the Elder Lackeys purchased property behind Lot B

     from a private landowner.    On 27 April 1978, the Elder Lackeys purchased an

     additional lot from a neighboring developer, Collins & Young, Inc., behind the now-

     larger Lot B. Lot B and these additional lots shared a contiguous border with the

     Alleyway. That year, Collins & Young, Inc. also constructed, and Defendant accepted

     the maintenance of, a sewer line under the contested land.

¶5         On 16 October 1997, the Elder Lackeys recorded a document entitled “Final

     Plat Property of R. Otis Lackey and wife, Barbara C. Lackey” (the Final Plat). The
                                LACKEY V. CITY OF BURLINGTON

                                        2022-NCCOA-842

                                       Opinion of the Court



     Final Plat re-divided and renamed Lot A and the now-larger Lot B to Lots 1 and 2,

     respectively. The Final Plat contained the following language of dedication:

               I, (we) hereby certify that I (we) am (are) the owner(s) of the
               property, shown and described hereon, which was conveyed to me
               (us) by deed as recorded in deed book SEE, page MAP, and that I
               (we) hereby acknowledge this plat and allotment to be my (our)
               free act and deed and do hereby dedicate to public use as streets,
               rights-of-way, and easements forever, all areas so shown or
               indicated on said plat.

     The Final Plat denotes Hawthorne Lane, including the Alleyway, as a public right-

     of-way. On 13 August 2002, the Elder Lackeys conveyed Lot 2, as shown on the Final

     Plat, to Plaintiffs by General Warranty Deed. This conveyance was made “subject to

     easements, rights of way, and restrictive covenants, if any, appearing of record in the

     Alamance County Registry.”

¶6         Plaintiffs allege, upon information and belief, the City annexed the Rockford

     Subdivision—including Plaintiffs’ Lots and the Alleyway—in 2003. Plaintiffs further

     allege in 2003, the basement of their residence flooded because of inadequate

     drainage from the Alleyway. Plaintiffs inquired of the State, County, and City and

     were allegedly informed none of these governmental entities claimed ownership of

     the Alleyway or were responsible for the flooding.

¶7         In 2004, Plaintiffs allege they contacted the City to schedule a public discussion

     regarding Plaintiffs’ claim to the Alleyway. City Representatives informed Plaintiffs

     that if they withdrew their proposed discussion from the agenda, the City would deal
                                  LACKEY V. CITY OF BURLINGTON

                                           2022-NCCOA-842

                                          Opinion of the Court



     with the drainage issue, and Plaintiffs would be permitted to maintain a garden,

     orchard, and low fence on the Alleyway.           Plaintiffs withdrew their request and

     constructed a garden, orchard, and low fence on the Alleyway. By 2005, the City had

     not taken steps to improve drainage on the Alleyway or undertaken other

     maintenance Plaintiffs alleged was promised by the City in 2004. Plaintiffs again

     contacted the City with their concerns about the drainage issue, and the City

     improved the drainage situation on the Alleyway.

¶8          On 29 November 2012, Plaintiffs also received title to Lot 1 via General

     Warranty Deed.2 That same year, Plaintiffs allege, the City performed a title search

     on the Alleyway and informed Plaintiffs they, along with the other owners of the

     seventeen lots shown on the Rockford Plat, owned the rights to the Alleyway.

     Plaintiffs sought the other lot owners to relinquish their ownership rights in the

     Alleyway. However, Plaintiffs only received approval from owners of fourteen of the

     seventeen lots. Subsequently, on 5 March 2020, the City Council voted to accept the

     Alleyway for public use as dedicated in both the 1956 Rockford Plat and the 1997

     Final Plat.




     2Plaintiffs allege the Elder Lackeys conveyed Lot 1 via this Deed, however, the Deed attached
     to the Complaint reflects the property was conveyed only by Barbara Lackey. Ultimately,
     this conveyance is immaterial to the issues in the case at hand.
                                  LACKEY V. CITY OF BURLINGTON

                                          2022-NCCOA-842

                                         Opinion of the Court



¶9           Plaintiffs’ Complaint sought Declaratory Judgments that: Plaintiffs were the

       owners of the Alleyway; the City was equitably estopped from claiming the Alleyway;

       and the City was barred from claiming the Alleyway by operation of the Doctrine of

       Laches. The Complaint also sought injunctive relief against the City to enjoin the

       City’s alleged trespass on the Alleyway and to abate the alleged nuisance resulting

       from the City’s acceptance of the Alleyway for public use. The City filed a Motion to

       Dismiss on 26 April 2021 asserting Plaintiffs’ Complaint should be dismissed

       pursuant to Rule 12(b)(6) of the North Carolina Rules of Civil Procedure for failure

       to state a claim upon which relief may be granted. The trial court granted the City’s

       Motion to Dismiss and entered its Order on 26 July 2021 dismissing Plaintiffs’

       Complaint with prejudice. Plaintiffs timely filed written Notice of Appeal on 18

       August 2021.

                                              Issues

¶ 10         The two issues raised by Plaintiffs on appeal to this Court are whether the trial

       court erred by dismissing their Complaint for failure to state a claim upon which

       relief may be granted based on Plaintiffs’ allegations: (I) Plaintiffs own the Alleyway

       through adverse possession; and (II) the City should be estopped from accepting

       dedication of the Alleyway.

                                             Analysis
                                  LACKEY V. CITY OF BURLINGTON

                                          2022-NCCOA-842

                                         Opinion of the Court



¶ 11         A Rule 12(b)(6) motion to dismiss “tests the legal sufficiency of the complaint.”

       Stanback v. Stanback, 297 N.C. 181, 185, 254 S.E.2d 611, 615 (1979) (citing Sutton v.

       Duke, 277 N.C. 94, 176 S.E.2d 161 (1970)). “The Motion to Dismiss will be allowed

       only when the Complaint affirmatively shows that plaintiff has no cause of action.”

       N.C. Consumers Power, Inc. v. Duke Power Co., 285 N.C. 434, 439, 206 S.E.2d 178,

       182 (1974). “The Motion [to Dismiss] is seldom an appropriate pleading in actions for

       declaratory judgments, and will not be allowed simply because the plaintiff may not

       be able to prevail.” Id. “[The Motion to Dismiss] is allowed only when the record

       clearly shows that there is no basis for declaratory relief as when the complaint does

       not allege an actual, genuine existing controversy.” Id.

¶ 12         “When considering a 12(b)(6) motion to dismiss, the trial court need only look

       to the face of the complaint to determine whether it reveals an insurmountable bar to

       plaintiff’s recovery.” Locus v. Fayetteville State Univ., 102 N.C. App. 522, 527, 402

       S.E.2d 862, 866 (1991) (emphasis in original).           Documents attached to and

       incorporated into a complaint are properly considered as part of a Rule 12(b)(6)

       motion to dismiss. Eastway Wrecker Serv., Inc. v. City of Charlotte, 165 N.C. App.

       639, 642, 599 S.E.2d 410, 412 (2004). A Rule 12(b)(6) dismissal is proper where “the

       complaint discloses some fact that necessarily defeats the plaintiff’s claim.” Wood v.

       Guilford Cnty., 355 N.C. 161, 166, 558 S.E.2d 490, 494 (2002) (citation omitted).
                                   LACKEY V. CITY OF BURLINGTON

                                           2022-NCCOA-842

                                          Opinion of the Court



¶ 13         On appeal of a Rule 12(b)(6) motion to dismiss, this Court conducts “a de novo

       review of the pleadings to determine their legal sufficiency and to determine whether

       the trial court’s ruling on the motion to dismiss was correct.” Leary v. N.C. Forest

       Prods., Inc., 157 N.C. App. 396, 400, 580 S.E.2d 1, 4, aff’d per curiam, 357 N.C. 567,

       597 S.E.2d 673, 674 (2003); see also Craig v. New Hanover Cnty. Bd. of Educ., 363

       N.C. 334, 337, 678 S.E.2d 351, 354 (2009) (“Under a de novo review, the court

       considers the matter anew and freely substitutes its own judgment for that of the

       lower tribunal.” (citation and quotation marks omitted)). As such, this Court also

       views the allegations in the complaint in the light most favorable to the non-moving

       party. Donovan v. Fiumara, 114 N.C. App. 524, 526, 442 S.E.2d 572, 574 (1994)

       (citation omitted). Further, this Court considers “whether, as a matter of law, the

       allegations of the complaint, treated as true, are sufficient to state a claim upon which

       relief may be granted under some legal theory[.]” Harris v. NCNB, 85 N.C. App. 669,

       670, 355 S.E.2d 838, 840 (1987) (citation omitted).

        I.   Adverse Possession

¶ 14         Plaintiffs first argue the trial court erred in dismissing their claim of

       ownership of the Alleyway on the basis of adverse possession. In their briefing to this

       Court, however, Plaintiffs fail to identify specific factual allegations in their

       Complaint that support their claim. Instead, Plaintiffs assert in conclusory fashion

       that they “clearly pleaded” each of the elements of adverse possession were met. We
                                   LACKEY V. CITY OF BURLINGTON

                                            2022-NCCOA-842

                                          Opinion of the Court



       disagree. Plaintiffs’ Complaint fails to allege facts supporting the elements of adverse

       possession or to demonstrate on its face an insurmountable bar to relief on that basis

       in several respects.

¶ 15         In North Carolina, “[t]o acquire title to land by adverse possession, the

       claimant must show actual, open, hostile, exclusive, and continuous possession of the

       land claimed for the prescriptive period (seven years or twenty years) under known

       and visible lines and boundaries.” Merrick v. Peterson, 143 N.C. App. 656, 663, 548

       S.E.2d 171, 176 (2001).      The prescriptive period for a party claiming adverse

       possession under color of title is seven years. N.C. Gen. Stat. § 1-38 (2021). The

       prescriptive period for a person claiming adverse possession without color of title is

       twenty years. N.C. Gen. Stat. § 1-40 (2021).

¶ 16         First, Plaintiffs’ Complaint demonstrates on its face Plaintiffs fail to meet the

       prescriptive period to establish their continuous possession of the Alleyway. As an

       initial matter, it is not expressly alleged in the Complaint on what basis Plaintiffs

       assert adverse possession—that is, whether they claim adverse possession under

       color of title or without color of title. Plaintiffs also offer no guidance on what

       prescriptive period applies in their briefing. Nevertheless, Plaintiffs—both in their

       Complaint and in briefing—appear to accept the premise they are required to meet

       the 20-year prescriptive period for adverse possession without color of title. Plaintiffs’

       Complaint affirmatively shows Plaintiffs’ alleged possession of property alone cannot
                                    LACKEY V. CITY OF BURLINGTON

                                             2022-NCCOA-842

                                            Opinion of the Court



       meet the 20-year period. Plaintiffs’ Complaint alleges Plaintiffs did not acquire their

       interest in the adjoining Lot 2 from the Elder Lackeys until 2002 and did not begin

       using the Alleyway for their garden, orchard, and low fence until 2004.

¶ 17          Rather, Plaintiffs’ claim for adverse possession relies on their allegation

       Plaintiffs “and their predecessors in interests possessed the [Alleyway] for far longer

       than the twenty-year (20) statutory period for adverse possession, which period began

       running in 1956 and 1997[.]” In this respect, Plaintiffs effectively argue they should

       be permitted to “tack” their alleged possession of the Alleyway on to the possession of

       the Elder Lackeys. While it appears the general rule applied in other states is to

       permit such tacking of possession to establish adverse possession, North Carolina has

       adopted a minority position. See Cole v. Bonaparte’s Retreat Prop. Owners’ Ass’n, 259

       N.C. App. 27, 35, 815 S.E.2d 403, 409 (2018).3 Under North Carolina law, a party

       may only tack their possession on to that of a prior owner where the prior owner

       actually conveys their interest in the allegedly adversely possessed property. Id. at

       34, 815 S.E.2d at 409. If ownership is passed through a deed that does not include

       the allegedly adversely possessed property, the new owner may not tack the prior

       possession on to their own because, under North Carolina law, “privity through a




       3 It should be observed Plaintiffs cited Cole in support of their adverse possession argument
       in their briefing to this Court. However, Plaintiffs failed to present any argument on this
       rather crucial discussion in Cole, which is central to Plaintiffs’ argument.
                                  LACKEY V. CITY OF BURLINGTON

                                          2022-NCCOA-842

                                         Opinion of the Court



       deed does not extend beyond the property described therein.” Id. at 36, 815 S.E.2d at

       410.

¶ 18          In this case, Plaintiffs’ Complaint—including the conveyances from the Elder

       Lackeys to Plaintiffs—reflect the Elder Lackeys did not convey any interest in the

       Alleyway to Plaintiffs, and thus, Plaintiffs may not tack their possession of the

       Alleyway on to that of the Lackeys. Plaintiffs obtained Lot 2 adjoining the Alleyway

       from the Lackeys in 2002. The General Warranty Deed makes no conveyance of the

       Alleyway. Indeed, that deed makes express reference to the 1997 Final Plat, which,

       itself, expressly shows the Alleyway as a public right-of-way. The deed also expressly

       makes the conveyance subject to any rights-of-way shown on the public record. As

       such, Plaintiffs, even on the allegations of their Complaint, are not permitted to tack

       their ownership on to that of the Elder Lackeys to establish Plaintiffs’ continuous

       possession of the Alleyway to meet the 20-year prescriptive period.

¶ 19          Second, Plaintiffs’ Complaint also alleges facts revealing that their alleged

       possession of the Alleyway was not hostile. “ ‘A ‘hostile’ use is simply a use of such

       nature and exercised under such circumstances as to manifest and give notice that

       the use is being made under claim of right.’ ” Daniel v. Wray, 158 N.C. App. 161, 172,

       580 S.E.2d 711, 719 (2003) (quoting Dulin v. Faires, 266 N.C. 257, 261, 145 S.E.2d

       873, 875 (1966)). “However, the hostility requirement is not met if the possessor’s

       use of the disputed land is permissive.” Jones v. Miles, 189 N.C. App. 289, 292–93,
                                   LACKEY V. CITY OF BURLINGTON

                                           2022-NCCOA-842

                                          Opinion of the Court



       658 S.E.2d 23, 26 (2008); see also New Covenant Worship Ctr. v. Wright, 166 N.C.

       App. 96, 104, 601 S.E.2d 245, 251-52 (2004) (hostility requirement not satisfied

       because the possessor’s use of the disputed property was permissive); McManus v.

       Kluttz, 165 N.C. App. 564, 573-74, 599 S.E.2d 438, 446 (2004) (hostility requirement

       satisfied because the possessor’s use of the disputed property was not permissive).

¶ 20         Here, Plaintiffs’ allegations show their use of the Alleyway was done with

       permission of the City and, thus, was not hostile to the City’s ownership rights in the

       Alleyway. Plaintiffs alleged they approached the City about the Alleyway in 2004

       and were given permission by the City to use the Alleyway property for a garden,

       orchard, and low fence and that the City would repair the drainage from the Alleyway

       into Plaintiffs’ property. Indeed, in 2005, Plaintiffs again requested the City repair

       the drainage issue from the Alleyway and there is no allegation Plaintiffs ever

       reasserted any claim of ownership over the Alleyway inconsistent with their

       permissive use. Jones, 189 N.C. App. at 294, 658 S.E.2d at 27 (“true owner’s grant of

       permission will defeat a possessor’s hostile use if the possessor takes no further action

       to reassert [their] claim over the land”).

¶ 21         Third, to the extent Plaintiffs attempt to claim adverse possession of the

       Alleyway as against the other Rockford Acres lot owners, Plaintiffs’ Complaint
                                       LACKEY V. CITY OF BURLINGTON

                                                2022-NCCOA-842

                                               Opinion of the Court



       establishes Plaintiffs’ possession was neither hostile nor exclusive.4       Plaintiffs’

       Complaint alleges that in 2012, following the City’s own title search, Plaintiffs

       unsuccessfully sought the other lot owners to relinquish their rights in the Alleyway.

       As such, their claim of ownership or possession of the Alleyway was not exclusive.

       Further, Plaintiffs’ acknowledgement of the other lot owners’ continuing rights in the

       property defeats any hostility of Plaintiffs’ possession. See New Covenant Worship

       Ctr., 166 N.C. App. at 103-04, 601 S.E.2d at 251-52.

¶ 22             Thus, Plaintiffs’ Complaint reveals facts representing an insurmountable bar

       to their claim for adverse possession of the Alleyway and demonstrates Plaintiffs are

       not entitled to declaratory relief on this basis. Therefore, Plaintiffs’ Complaint fails

       to state a claim for adverse possession of the Alleyway upon which relief may be

       granted. Consequently, the trial court did not err by dismissing Plaintiffs’ claims

       arising in adverse possession pursuant to Rule 12(b)(6) of the North Carolina Rules

       of Civil Procedure.

           II.   Equitable Estoppel

¶ 23             In their second argument, Plaintiffs contend their Complaint alleged a claim

       the City should be equitably estopped from accepting the dedication of the Alleyway.

       At the outset, Plaintiffs—in their reply briefing—concede they make no claim there




       4    The other Rockford Acres lot owners are not parties to this action.
                                   LACKEY V. CITY OF BURLINGTON

                                            2022-NCCOA-842

                                          Opinion of the Court



       was any statutory withdrawal of the dedication of the Alleyway or of Hawthorne Lane

       more generally under N.C. Gen. Stat. § 136-96 (2021). Plaintiffs’ argument that the

       City should no longer be permitted to accept dedication of the Alleyway in particular

       rests solely on their allegations of estoppel.

¶ 24         Specifically, Plaintiffs contend the allegations in their Complaint are akin to

       the facts in Lee v. Walker, 234 N.C. 687, 68 S.E.2d 664 (1952). There, a property

       owner subdivided a tract of land as shown on a map entitled a Map of Vineland,

       including lots, blocks, alleys, streets, and avenues. Id. at 697, 68 S.E.2d at 671. The

       name of Vineland was later changed to Southern Pines, and an identical map was

       recorded. Id. Southern Pines was later chartered by the General Assembly as the

       Town of Southern Pines. Id. The Town Charter required the Town Commissioners

       to “provide for repairing the streets, sidewalks and alleys and cause the same to be

       kept clean and in good order[.]” Id. at 690, 68 S.E.2d at 666. In response, the Town

       passed and recorded a resolution “to the effect that the town did thereby relinquish

       ‘all right and title that the town may have in the alleyways and parks within each

       square or block within the town forever[.]’ ” Id. After this resolution, the Town

       regularly approved building permits that encroached on alleyways in the Town. The

       plaintiff in Lee applied for a building permit from the Town of Southern Pines. The

       Town denied the permit request on the basis it would require closing an alley on the

       property which the Town claimed was public. Id. at 689, 68 S.E.2d at 665. The North
                                   LACKEY V. CITY OF BURLINGTON

                                           2022-NCCOA-842

                                          Opinion of the Court



       Carolina Supreme Court ultimately held the Town was estopped from asserting any

       right to the alleyway at issue in that case. Id. at 697, 68 S.E.2d at 671. Importantly,

       the Supreme Court observed: “the action of the Board [passing the resolution

       relinquishing the Town’s rights in alleyways] was tantamount to a formal rejection

       of the offer of dedication and was so construed and regarded by the Town of Southern

       Pines, the original dedicator and his successors in title for more than fifty-eight years

       prior to the time this controversy arose.” Id. at 696, 68 S.E.2d at 670. The Court also

       noted the Town had routinely treated alleyways as private property and assessed

       taxes on them as such and assessed owners for the pro rata cost of paving the alleys.

       Id.

¶ 25         The allegations in Plaintiffs’ Complaint are, however, distinguishable from the

       facts of Lee. Here, there is no allegation the City ever enacted any formal resolution

       or took action to relinquish any right in the Alleyway. Rather, Plaintiffs point to

       allegations that in 2002, they inquired of the City as to the ownership of the Alleyway

       from the City, and the City responded it did not own the Alleyway.            Plaintiffs’

       Complaint also alleges upon information and belief, however, the City did not annex

       the property, including the Alleyway, into City limits until 2003. Subsequently, in

       2004 and again in 2005, the Complaint alleges the City agreed to undertake

       maintenance on the Alleyway to improve drainage on Plaintiffs’ property and

       permitted Plaintiffs to operate a garden in the Alleyway. These actions are not
                           LACKEY V. CITY OF BURLINGTON

                                    2022-NCCOA-842

                                   Opinion of the Court



“tantamount to a formal rejection of any offer of dedication.” Id. The same is true of

the 2012 title search by the City, after which the City informed Plaintiffs they would

need to obtain relinquishment from the other lot owners to the Alleyway. This was

not “tantamount to a formal rejection of any offer of dedication” by the City, but, in

fact, an acknowledgement of the dedication in the Rockford Plat from 1956 which

dedicated the Alleyway to the use of the lot owners until the City accepted dedication

of the Alleyway for public use. There is likewise no allegation that the City has

otherwise treated the Alleyway as private property by taxing the property or

requiring Plaintiffs to pay the cost of any improvements or maintenance on the

Alleyway. Furthermore, there is no allegation in the Complaint that the City’s

actions in this regard are inconsistent with any prior action. Moreover, there is no

allegation the City acquiesced to the Alleyway being included or conveyed as private

property. Again, to the contrary, the 1997 Final Plat referenced in the deeds from

the Elder Lackeys to Plaintiffs expressly identifies the Alleyway as a public right-of-

way. See City of Salisbury v. Barnhardt, 249 N.C. 549, 556, 107 S.E.2d 297, 302

(1959) (“ ‘to constitute an estoppel against the public the acts relied on must be such

as to work a fraud or injustice if the public is not held to be estopped. Obviously, one

who knowingly encroaches upon a highway is not within the protection of the rule. If

the boundaries are fixed by a recorded map, subsequent purchasers of lots abutting

thereon are charged with notice thereof, and the fact that they purchase under the
                                   LACKEY V. CITY OF BURLINGTON

                                             2022-NCCOA-842

                                            Opinion of the Court



       impression that a fence encroaching on the street is on the boundary line thereof will

       not affect the public rights, provided the municipality has done nothing to mislead

       them.’ ” (quoting 25 Am. Jur. 413, Highways, § 115)).

¶ 26         Thus, the allegations in Plaintiffs’ Complaint are insufficient to establish a

       claim that the City should be estopped from accepting dedication of the Alleyway

       under Lee. Therefore, Plaintiffs have failed to state a claim for declaratory relief upon

       which relief may be granted on their theory of equitable estoppel. Consequently, the

       trial court did not err by granting the City’s Motion to Dismiss pursuant to Rule

       12(b)(6) of the North Carolina Rules of Civil Procedure.

                                              Conclusion

¶ 27         Accordingly, for the foregoing reasons, we affirm the trial court’s 26 July 2021

       Order granting the City’s Motion to Dismiss pursuant to Rule 12(b)(6) dismissing

       Plaintiffs’ claims with prejudice.

             AFFIRMED.

             Judges COLLINS and JACKSON concur.